In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3159 
ERIC KOTY, 
                                                  Plaintiff‐Appellant, 
                                  v. 

DUPAGE COUNTY, ILLINOIS, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division 
          No. 15‐cv‐02600 — Virginia M. Kendall, Judge. 
                     ____________________ 

      ARGUED JUNE 1, 2018 — DECIDED AUGUST 16, 2018 
                 ____________________ 

    Before RIPPLE, KANNE, and BRENNAN, Circuit Judges. 
    KANNE, Circuit Judge. Eric Koty, a deputy in the DuPage 
County Sheriff’s Department, requested a different model of 
squad  car.  Notes  from  Koty’s  physician  indicated  Koty 
should  be  given  a  squad  car  with  more  legroom,  “like  an 
SUV,” to accommodate a hip condition. The Department de‐
nied Koty’s requests. Koty then submitted EEOC complaints 
alleging the Department had discriminated against him in vi‐
olation  of  the  Americans  with  Disabilities  Act  (“ADA”). 
2                                                     No. 17‐3159 

Shortly thereafter, the Department reassigned Koty to court‐
house duty, for which he would not need to drive a squad car. 
Koty then sued DuPage County alleging that the Department 
violated the ADA when it denied his request for an SUV and 
that  the  Department  wrongfully  retaliated  against  him  for 
making the EEOC complaint. The district court found no such 
violations  and  granted  summary  judgment  for  the  County. 
For the reasons that follow, we affirm.  
                        I.   BACKGROUND 
     Koty  first  requested  an  SUV  in  January  2014,  and  then 
against  the  next  month.  This  second  request  was  accompa‐
nied by a letter from Koty’s physician stating that, “if availa‐
ble … a squad car with more legroom, like an SUV, would be 
preferable.”(R. 58‐7 at 2.) In response, employees of the Sher‐
iff’s  Department  measured  the  legroom  in  Koty’s  current 
squad car, a Crown Victoria, and in an SUV owned by the De‐
partment.  The  Department  determined  the  SUV  offered  no 
additional legroom (though Koty contends the wrong meas‐
urements were considered) and denied Koty’s requests. 
    On April 7, Koty submitted another letter from his physi‐
cian that explained that “a squad car with more legroom, like 
an SUV, [was] necessary” to alleviate Koty’s hip pain. (R. 58‐
6 at 2.) The letter further stated that Koty was otherwise en‐
tirely capable of  fulfilling  his job requirements. (Id.)  The re‐
quest and letter were accompanied by an EEOC complaint al‐
leging discrimination under the ADA. The following day, the 
Department  reassigned  Koty  to  courthouse  duty,  which  re‐
quired no time in a squad car.  
    While on courthouse duty, Koty was temporarily taken off 
active special operations duty. During this time, he missed a 
No. 17‐3159                                                          3 

few training exercises, but no special operations missions. He 
was also asked to submit a plan for securing his weapons in 
his personal vehicle before returning to active duty.  
    Eventually, Koty had hip surgery. After the operation, he 
returned to courthouse duty. He applied for and was granted 
a transfer back to the law enforcement unit, where he was in‐
itially assigned to the midnight shift, then to his original day‐
time shift.  
    Koty sued, alleging the Department failed to provide rea‐
sonable  accommodations  pursuant  to  the  ADA.  He  also  al‐
leged  the  Department  retaliated  against  him  for  filing  the 
EEOC complaint. The district court dismissed the accommo‐
dation claim after finding Koty did not qualify as “disabled” 
under  the  ADA.  The  district  court  then  granted  summary 
judgment for the county on Koty’s retaliation claim, conclud‐
ing  the  Department  had  taken  no  adverse  employment  ac‐
tions against Koty.  
                           II.   ANALYSIS 
    Koty appeals the judgment of the district court as to both 
claims.  We  review  de  novo  the  district  court’s  dismissal  of  a 
claim  pursuant  to  FED.  R.  CIV.  P.    12(b)(6)  and  the  district 
court’s  grant  of  summary  judgment.  Williams  v.  Seniff,  342 
F.3d 774, 781 (7th Cir. 2003).  
   A. The district court did not err when it dismissed Koty’s ac‐
      commodation claim. 
   To bring a claim under the ADA, the plaintiff must allege 
that they are disabled. Gogos v. AMS Mech. Sys., Inc., 737 F.3d 
1170, 1172 (7th Cir. 2013). The Act defines a “disability” as “a 
physical or mental impairment that substantially limits one or 
more major life activities of [an] individual,” “a record of such 
4                                                          No. 17‐3159 

an  impairment,”  or  “being  regarded  as  having  such  an  im‐
pairment.” 42 U.S.C. § 12102(1). Koty’s complaint states that 
he had a “femoral hip impingement with torn labrum among 
other medical disability” and that “[t]he pain is aggravated by 
[a]ssigned  [v]ehicle,”  but  contains  no  allegation  that  the  in‐
jury affected any major life activity. (R. 1 at 2.)  
    While the inability to drive has been found in some cases 
to affect a major life activity, see Winsley v. Cook County, 563 
F.3d 598, 604 (7th Cir. 2009), all Koty alleges here is that he is 
unable to drive one model of vehicle. This is not a disability 
as defined in the Act. Because Koty failed to allege he had a 
disability, the district court was correct to dismiss his accom‐
modation claim.  
     B. The  district  court  did  not  err  when  it  granted  summary 
        judgment in favor of the County on Koty’s retaliation claim.  
    Perhaps  knowing  that  his  accommodation  claim  was 
doomed, Koty has focused on appeal on the grant of summary 
judgment for  the  County on his  retaliation  claim. Summary 
judgment is appropriate where “there is no genuine dispute 
as to any material fact and the movant is entitled to judgment 
as a matter of law.” Fed. R. Civ. P. 56(a). 
    “Employers  are  forbidden  from  retaliating  against  em‐
ployees who raise ADA claims regardless of whether the ini‐
tial claims of discrimination are meritless.” Dickerson v. Bd. of 
Trs.  of  Cmty.  Coll.  Dist.  No.  522,  657  F.3d  595,  601  (7th  Cir. 
2011). To prove a retaliation claim, a plaintiff must prove “(1) 
he engaged in a statutorily protected activity; (2) he suffered 
an  adverse  action;  and  (3)  a  causal  connection  between  the 
two.”  Id.  If  this  initial  burden  is  satisfied,  “the  burden  then 
shifts to the defendant to present a non‐invidious reason for 
No. 17‐3159                                                         5 

the adverse employment action.” Id. at 602. “If the defendant 
meets  this  burden,  the  plaintiff  must  then  demonstrate  that 
the defendant’s proffered reason was pretextual.” Id. “[P]re‐
text  ‘involves  more  than  just  faulty  reasoning  or  mistaken 
judgment on the part of the employer; it is [a] lie, specifically 
a phony reason for some action.’” Burton v. Bd. of Regents, 851 
F.3d  690,  698  (7th  Cir.  2017)  (quoting  Harden  v.  Marion  Cty. 
Sheriff’s Dept., 799 F.3d 857, 864 (7th Cir. 2015)). 
     Here, there is no dispute that submitting an EEOC charge 
is a statutorily protected activity. The parties do dispute, how‐
ever,  whether  the  actions  taken  were  materially  adverse  or 
were mere pretext for retaliation. An action is materially ad‐
verse if “a reasonable employee … would be dissuaded from 
engaging in the protected activity.” Roney v. Ill. Dep’t of Trans., 
474 F.3d 455, 461 (7th Cir. 2007). What is considered adverse 
depends on the circumstances of each case, Burlington North‐
ern & Santa Fe Ry. Co. v. White, 548 U.S. 53, 69 (2006), but ex‐
amples include “termination of employment, a demotion ev‐
idenced by a decrease in wage or salary, a less distinguished 
title, a material loss of benefits, [and] significantly diminished 
material responsibilities.” Barton v. Zimmer, Inc., 662 F.3d 448, 
456 (7th Cir. 2011) (quoting Crady v. Liberty Nat’l Bank & Trust 
Co. of Ind., 993 F.2d 132, 136 (7th Cir. 1993)). Koty alleges that 
several acts by the Department were taken to retaliate against 
him for filing the EEOC complaint, and that the Department’s 
proffered reasons for taking these actions are mere pretext for 
discrimination.  
     First, Koty alleges the County retaliated against him when 
it transferred him from law enforcement to courthouse duty. 
Typically, lateral moves are not considered adverse employ‐
ment actions. See Stephans v. Erickson, 569 F.3d 779, 790–91 (7th 
6                                                        No. 17‐3159 

Cir. 2009); Washington v. Ill. Dept. of Revenue, 420 F.3d 658, 661 
(7th  Cir.  2005).  “Our  decisions  involving  a  transfer  or  reas‐
signment of job responsibilities indicate that such an action is 
not materially adverse unless it represents a significant altera‐
tion to the employeeʹs duties, which is often reflected by a cor‐
responding  change  in  work  hours,  compensation,  or  career 
prospects.”  Stephans,  569  F.3d  at  791.  Reassignments  to  less 
prestigious positions have also been considered adverse. See 
e.g. Burlington Northern & Santa Fe Ry. Co., 548 U.S. at 71.  
    The  transfer  here  did  not  result  in  a  pay  decrease,  other 
than Koty’s  diminished  opportunity for overtime pay.  Koty 
did  offer  some evidence that courthouse duty  is considered 
less  prestigious—two  officers  testified  that  being  assigned 
courthouse duty was considered punishment. However, Koty 
conceded he knew a transfer to courthouse duty was a poten‐
tial way for the Department to accommodate his hip pain, an 
accommodation he requested. “It is the employer’s preroga‐
tive  to  choose  a  reasonable  accommodation,”  Jay  v.  Internet 
Wagner, Inc., 233 F.3d 1014, 1017 (7th 2000), and the Depart‐
ment’s  decision  to  accommodate  Koty’s  request  in  a  way 
other  than  what  he  requested  was  not  an  adverse  employ‐
ment  action.  See  Hancock  v.  Potter,  531  F.3d  474,  478–79  (7th 
Cir. 2008) (concluding actions taken by the employer to try to 
accommodate the employee’s work restrictions were not ad‐
verse). Furthermore, Koty cannot show the Department’s ex‐
planation that the transfer was made to accommodate his pain 
was pretext for retaliation. See Serino v. Potter, 178 Fed. Appx. 
552, 556 (7th Cir. 2006) (concluding a transfer made to accom‐
modate  the  employee’s  needs,  even  if  considered  adverse, 
was not discriminatory). 
No. 17‐3159                                                       7 

    Second,  Koty  alleges  the  County  retaliated  against  him 
when it temporarily removed him from active special opera‐
tions duty. In a letter, the chief of the Department explained 
that Koty was placed on inactive status because he was trans‐
ferred to courthouse duty. As a condition of his return to ac‐
tive status, Koty was required to submit a plan for safely stor‐
ing  his  weapons  in  his  personal  vehicle  while  at  the  court‐
house. Koty contends no one else was required to submit such 
a plan.  
    Like  the  district court, we fail to see how the temporary 
move to inactive status and requirement to submit a plan con‐
stitute an adverse employment action. Even as an active mem‐
ber, Koty only participated in special operations assignments 
occasionally. While on inactive status, his pay was not dimin‐
ished and he missed only a few training exercises. Koty failed 
to present evidence that the temporary move to inactive sta‐
tus would cause him any career setbacks. Instead, all of the 
evidence in the record supports the County’s explanation that 
the move to inactive status and plan requirement were logical 
effects of the reassignment to courthouse duty, not pretext for 
retaliation. 
    Third,  Koty  alleges  the  County  retaliated  against  him 
when it required him to return to courthouse duty following 
his medical leave. But the County explained that Department 
policy requires all employees to return to the duty they were 
performing before they left when they return from leave. Koty 
offered no evidence that this explanation is pretextual. 
   Finally,  Koty  claims  the  County  retaliated  against  him 
when it assigned him to the midnight shift after he requested 
and  was  granted  a  transfer  back  to  law  enforcement  duty. 
Changing  an  employee’s  shift  is  generally  not  considered  a 
8                                                 No. 17‐3159 

materially adverse employment action unless the change re‐
sults in a change in pay or prestige or is particularly harmful 
to that employee. See Burlington Northern and Santa Fe Ry. Co., 
548 U.S. at 69 (citing Washington, 420 F.3d at 662–63). While 
the midnight shift may have been less desirable than Koty’s 
original daytime shift, he offered no evidence that the change 
affected his pay or prestige or that there was some unique cir‐
cumstance in his case.  
    In sum, Koty provided no evidence that any of these ac‐
tions, taken alone or cumulatively, were the type that would 
dissuade an employee from exercising his rights. And even if 
one  was  convinced  the  County  took  some  adverse  action, 
Koty could not show that the County’s explanation—that all 
these  actions  were  the  logical  effects  of  accommodating 
Koty’s hip pain caused by driving his squad car—was pretext. 
So, the district court did not err in granting summary judg‐
ment for the County on this claim.  
                     III.   CONCLUSION 
   For these reasons, we AFFIRM the judgment of the district 
court.